Citation Nr: 1728170	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-00 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for left knee lateral meniscus tear and degenerative arthritis, to include as secondary to service-connected left knee chondromalacia.

2.  Entitlement to service connection for a stomach disorder, to include as secondary to medications taken to treat service-connected disabilities.

3.  Entitlement to service connection for right hip disability, including trochanteric bursitis and degenerative arthritis, to also include as secondary to service-connected left knee disability.  

4.  Entitlement to service connection for joint pain as a manifestation of an undiagnosed or multisymptom illness.

5.  Entitlement to a compensable disability rating for an acquired deviated nasal septum, status post-septorhinoplasty.

6.  Entitlement to a compensable disability rating for sinusitis with headaches.
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980, and from September 1982 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010, October 2012, and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

In June 2015 and February 2016, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.  

The record consists of electronic claims files and has been reviewed.  VA has added pertinent evidence to the record since the most recent Supplemental Statement of the Case (SSOC) dated in April 2016.  The evidence has been considered pursuant to the Veteran's March 2016 waiver of initial AOJ review of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c).   


FINDINGS OF FACT

1.  Left knee lateral meniscus tear and degenerative arthritis are as likely as not related to active duty and to service-connected left knee chondromalacia.  

2.  Gastritis is as likely as not related to active duty.  

3.  Right hip disability is not secondary to a service-connected disability.       

4.  The Veteran's diffuse joint pain is due to clinically diagnosed disabilities, not to unexplained or undiagnosed illness.  

5.  The Veteran has not had 50-percent obstruction of the nasal passages on both sides, or total obstruction on one side, as the result of septorhinoplasty for acquired deviated nasal septum.  

6.  The Veteran has not had incapacitating episodes, or non-incapacitating episodes, over the period of a year, as the result of service-connected sinusitis.  


CONCLUSIONS OF LAW

1.  Left knee lateral meniscus tear and degenerative arthritis were incurred during active duty, and relate to service-connected left knee chondromalacia.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  Gastritis was incurred during active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  Right hip disability is not secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).

4.  A joint pain disability may not be presumed related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.317 (2016).

5.  The criteria for a compensable rating for residuals of septorhinoplasty due to an acquired deviated nasal septum have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6502 (2016).

6.  The criteria for a compensable rating for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6513 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.

In correspondence to the Veteran dated from November 2009, the AOJ has notified the Veteran of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how service connection claims, disability ratings, and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claims on appeal have been readjudicated in SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  

With regard to the duty to assist, VA has obtained VA and private treatment records and certain service treatment records (STRs) pertaining to the period of active duty from July 1977 to July 1980.  The Veteran also underwent VA examinations during the appeal period.  Moreover, in order to assist the Veteran in the development of his claims, the Board remanded this matter twice previously.  

VA has been unable to obtain STRs pertaining to the second period of active duty from September 1982 to June 1992.  Further, most of the STRs pertaining to the first period of active duty, from July 1977 to July 1980, are illegible.  The issue of missing STRs is addressed in a January 2006 memorandum of record from the AOJ.  Further, in a January 2006 letter, the AOJ notified the Veteran that most of his STRs were unavailable.  In cases where STRs are missing, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the case, and to explain its decision.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board has followed O'Hare in this matter.  Furthermore, the absence of certain STRs here should not prove prejudicial.  As will be detailed below, the claims for gastrointestinal (GI) and left knee disability will be granted.  With regard to the claim for generalized joint pain, the Board accepts that the Veteran was exposed to environmental hazards while serving in Southwest Asia during the Persian Gulf War.  Lastly, the right hip service connection claim is a secondary service connection claim based on left knee disability.  This claim will be decided on the evidence dated after service.    

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.
  
II.  Service Connection 

The Veteran claims that he incurred gastrointestinal (GI) and multiple joint disabilities during service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 U.S.C.A. § 1154(b), the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease is reduced.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996).  As the Veteran does not allege injuries or diseases incurred during combat for the issues addressed here, the presumption under 38 U.S.C.A. § 1154 will not apply.  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

Service connection may also be established on a secondary basis.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence consists of STRs, private and VA treatment records, lay statements from the Veteran, and VA compensation examination reports.  

Left knee lateral meniscus tear and degenerative arthritis

The Veteran claims he incurred during service, and developed as the result of service-connected left knee chondromalacia, a left lateral meniscus tear and left knee degenerative arthritis.  For the following reasons, a service connection finding is warranted for these disorders.     

First, VA medical evidence dated as recent as a March 2016 compensation examination report notes diagnoses of left knee lateral meniscus tear and degenerative arthritis.  

Second, since May 2005, the Veteran has been service-connected for left knee chondromalacia patella.  

Third, certain service treatment records (STRs), in addition to lay statements from the Veteran, indicate multiple knee injuries during service.  July 1978 STRs note treatment for a left knee injury during the first period of active duty.  The Veteran has described the injury as a twisting of his knee.  Further, the Veteran indicates in multiple lay assertions of record that he again injured his left knee in Southwest Asia in the early 1990s, during the second period of active duty.  Specifically, he asserts that, while opening the driver's hatch of a tank, the hatch "popped open" and hit his left knee "with a lot of force."  This statement is of probative value because it concerns an injury which caused pain, which are observable matters and symptoms about which a lay person is competent to testify.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, these particular lay assertions are not contradicted by STRs.  As noted earlier, all STRs pertaining to the second period of active duty are missing.  See O'Hare, supra.    

Fourth, it is not clear which left knee disability has afflicted the Veteran since he left service in June 1992.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (in determining the scope of a claim to service connection, VA must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim).  In other words, the disabling symptoms claimed by the Veteran are as likely as not due to the lateral meniscus tear and the arthritis as they are to chondromalacia patella.  

Evidence dated since 2006 indicates the presence of left knee chondromalacia patella, lateral meniscus tear, and degenerative joint disease.  It is not clear, however, when the Veteran had these disabilities.  Although the Veteran is competent to provide evidence regarding observable symptomatology, such as knee pain and limitation of motion, he is not competent (or required) to diagnose himself with any particular knee disability.  See Jandreau, supra.  He is not competent to determine whether he suffered from chondromalacia patella or lateral meniscus tear or from arthritis as the result of either or both, during or since service.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Nor is he required to do so.  So it is not clear which knee disability he had at service discharge.  All that is clear in the record is that he injured his left knee on multiple occasions during service, and that he has experienced left knee disability since then.  In short, inasmuch as the STRs from service between 1982 and 1992 are missing, it is not clear which knee disability the Veteran left service with.  

The Board notes that VA reports dated in March 2007, December 2007, May 2009, and March 2016 tend to counter the service connection claim for arthritis and meniscus tear, on either a direct or a secondary basis.  Nevertheless, these opinions are of limited probative value because the STRs are not available - the examiners did not offer informed opinions based on the condition of the left knee during service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  And the fact remains that the nature of the in-service injury cannot be determined without STRs, particularly given the evidence of record establishing that the left knee was injured on multiple occasions during service.  

The Board must therefore find that the evidence does not preponderate against the claim.  Indeed, it cannot be determined whether the left knee disability claimed by the Veteran has been due to chondromalacia, arthritis, meniscus tear, or a combination of the three.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability).  Accordingly, based on VA's doctrine of reasonable doubt, service connection should be granted for the Veteran's other left knee disorders, the lateral meniscus tear and the degenerative arthritis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

GI disability

For the following reasons, a service connection finding is warranted for gastritis.     

First, VA examination reports dated in June 2013, December 2014, January 2016, and April 2016 note the diagnosis of gastritis.        

Second, the evidence demonstrates that the Veteran injured his left knee during service and, as a result, likely used the pain medication nonsteroidal anti-inflammatory drugs (NSAIDS).  See O'Hare, supra.  The Veteran has asserted that the use of NSAIDS caused his GI problems, and a January 2016 VA examiner stated, "the NSAIDS that the Veteran has been treated with in the past are known to cause GI side effects including gastritis."  This association was also recognized by the December 2014 and April 2016 VA examiners.    

Third, the evidence is in equipoise regarding whether service relates to current gastritis.  In the June 2013 VA report, the examiner stated that the Veteran's gastritis related to active duty, and to the Veteran's complaints during service.  This opinion is countered by the December 2014, January 2016, and April 2016 VA examiners who state that gastritis was likely unrelated to service based on the absence of evidence in the STRs indicating complaints of GI problems during service.  These three examiners also indicated that the disorder was likely unrelated to NSAIDS the Veteran used for his service-connected disability, explaining that the GI problems stemmed rather from the H. pylori organism.  This latter aspect of the opinions is explained, and therefore is of probative value with respect to the secondary service connection claim.  See Bloom, supra.  But the opinions regarding direct service connection are of limited probative value.  Their negative opinions, based on the absence of evidence in the STRs, are baseless because the STRs are either missing or largely illegible.  This fact is conceded by the December 2014 VA examiner, who qualified his negative opinion on the issue of direct service connection by noting the unavailability of the STRs.     
In light of the missing STRs and the supportive June 2013 VA opinion, the Board cannot find that a preponderance of the evidence is against a service connection finding for gastritis.  See Gilbert, Alemany, and O'Hare, each supra.  Service connection is therefore warranted for gastritis.  

Right hip disability

By contrast, a service connection finding is unwarranted for right hip disability.   

The Veteran asserts that he developed right hip disability solely as the result of his service-connected left knee disability.  He maintains that altered gait and shifted body weight caused by left knee disability led to right hip problems.  The evidence establishes that the Veteran has had right hip disability during the appeal period.  An April 2010 VA report notes the diagnosis of right hip bursitis, while a March 2016 VA report notes the diagnosis of right hip arthritis.  

Nevertheless, the preponderance of the evidence indicates that hip disability diagnosed during the appeal period is not related to service-connected left knee disability.  See 38 C.F.R. § 3.310.  The record contains three medical opinions addressing the issue.  

The first opinion is from a VA examiner who examined the Veteran in April 2010.  The examiner found the Veteran without right hip disability.  Nonetheless, with regard to the notion that left knee disability would cause right hip disability, the examiner stated that, "I can think of no hip problem that one would be able to say that there is an association between one's developing that problem as secondary to chondromalacia patella of the contralateral knee."  

The second opinion is from a VA examiner who examined the Veteran later in April 2010.  This examiner noted a normal medical examination and normal x-ray results.  However, the examiner diagnosed the Veteran with trochanteric bursitis in the right hip.  On the issue of medical nexus to left knee disability, the examiner found the two likely unrelated.  Specifically, the examiner stated that the right hip disorder is likely not the proximate or direct result of left knee disability, and that the right hip disorder is likely not permanently worsened by left knee disability.  In support, the examiner explained that, "the medical literature reveals no accepted medical studies that support a relationship that favoring one lower extremity will result in injury to the opposite lower extremity."  The examiner went on to explain that this issue "has previously been addressed in an issue in the Journal of Bone and Joint Surgery.  This article concluded that there is no hard data to support the belief that favoring one leg adversely affects the other and that this sequence is unlikely."  

The third opinion is from a VA examiner who examined the Veteran in March 2016.  The examiner stated that examination of the right hip was normal, and that the Veteran had no complaints regarding his right hip.  The examiner did note January 2016 VA x-rays indicating "bilaterally symmetrical arthritis ... that is rather minimal ... age-related."  The examiner found the right hip arthritis likely unrelated to left knee disability because the arthritis was age-related osteoarthritis.  The examiner further indicated that a "review of peer-reviewed medical literature reveals no accepted medical studies that support a relationship that favoring one lower extremity will result in injury to the opposite lower extremity, or that having an injury of one lower extremity will result in an injury to the other lower extremity."  The examiner noted an exception "when damage to the leg results in a major displacement of the centre of gravity of the body while walking or significant shortening of the injured limb."  But the examiner found no evidence in this matter of such disability, noting the symmetry of the arthritis in each hip and each knee, and noting examination results which indicated equal calf symmetry in circumference and equal leg length of 98.2 centimetres.  In sum, the examiner indicated that it was unlikely that "arthritis of right hip is the direct and proximate result of his service-connected left knee condition or is aggravated or permanently worsened by the service-connected left knee condition."  

The Board finds these medical opinions persuasive.  The VA examiners indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  Each examiner also detailed the Veteran's medical history.  As their reports and opinions are based on the evidence of record and are explained, the Board finds the reports and opinions of probative value.  See Bloom, supra.  

In assessing the claim, the Board has considered the Veteran's lay assertions that a hip problem was caused by a knee problem.  As noted earlier, he is competent to report observable symptoms such as pain and limitation of motion.  See Jandreau, supra.  However, on the issue of whether one disability resulted from another, the medical evidence is more credible and probative.  The development of a right hip disorder is an internal pathology beyond the Veteran's capacity to observe or sense.  It is a complex question of etiology best determined by a medical professional.  Indeed, the lay evidence on this question pales into insignificance when compared with the findings by the neutral and informed April 2010 and March 2016 VA examiners.  See Woehlaert, supra.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack thereof, preponderates against the Veteran's lay assertions regarding etiology.  See Alemany and Gilbert, both supra.  

As the preponderance of the evidence is against the service connection claim for right hip disability, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Joint Pain Due to Undiagnosed or Multisymptom Illness

The Veteran has asserted that he experiences generalized joint pain as the result of exposure to environmental hazards during service in Southwest Asia during the Persian Gulf War.  

For purposes of establishing service connection for a disability resulting from exposure to environmental hazards during the Persian Gulf War, service connection may be established under 38 C.F.R. §  3.317 where a veteran exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).  A "qualifying chronic disability" includes: (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317(a)(2)(i) (2016).  Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2016).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(c) (2016).  

Based on the evidence, a presumptive service connection finding under 38 C.F.R. § 3.317 is unwarranted.  38 U.S.C.A. § 1117.  This is because the evidence indicates that the Veteran's joint pain is due to clinical diagnoses rather than to undiagnosed illness or to a medically unexplained chronic multisymptom illness.  VA treatment records and examination reports dated between February 2006 and April 2016 note several diagnosed joint disabilities to include disorders of the knees, hips, lower spine, and shoulders.  The Board particularly notes the findings in the September 2012 and March 2016 VA examination reports.  The September 2012 VA examiner (a rheumatologist) noted hand, finger, shoulder, hip, and knee pain due to arthritis, and stated that the "[c]linical history, exam, lab, and imaging findings are not consistent with a non-degenerative arthritis."  The March 2016 VA report addresses the most recent medical evidence, which documents diffuse, age-related osteoarthritis in the knees, hips, back, and shoulders.  Further, the March 2016 VA examiner described hand disorders noted by VA x-ray examination.  In the right hand, the Veteran had "a cortically based lucency/irregularity in the right thumb distal phalanx on the radial view only, and this was thought to represent either a degenerative subcortical cystic changes or possible an erosion."  In the left hand, the March 2016 VA examiner noted "a tiny corticated density adjacent to the left fifth metacarpophalangeal joint that was thought to be an ossicle or sequela of remote trauma."  

In sum, the medical evidence dated over a 10-year period clearly indicates that the Veteran's complaints of pain and limitation of motion involving the joints can be attributed to known clinical diagnoses.  The disorders underlying his claim are not undiagnosed or unexplained.  As such, a finding of service connection under 38 C.F.R. § 3.317 would not be warranted here.  38 U.S.C.A. § 1117.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  Increased Rating Claims

Since May 2005, the Veteran has been service connected for residuals of an in-service nose injury.  Status post-septorhinoplasty due to acquired deviated nasal septum, and sinusitis with headaches, have each been rated as 0 percent disabling.  On January 30, 2013, the AOJ received the Veteran's claims for increased ratings for these disorders.  In the November 2013 rating decision on appeal, the AOJ denied his claims for compensable ratings.  In the decision below, the Board will consider whether higher disability ratings have been warranted at any time from January 30, 2012, one year prior to the claims for increased rating.  See 38 C.F.R. § 3.400.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In rating disabilities, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider, supra.  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.  

Nasal and sinus disability is addressed under 38 C.F.R. § 4.97.  Disorders involving a deviated septum are rated under DC 6502.  A sole 10 percent rating is warranted under this provision for 50-percent obstruction of the nasal passages on both sides, or for total obstruction on one side.  Sinusitis is rated under a general rating formula for sinus disabilities noted under DCs 6510 through 6514.  This formula authorizes compensable disability ratings of 10, 30, and 50 percent.  A noncompensable rating is warranted when sinusitis is detected by x-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2016).

In this matter, the evidence consists of VA and private treatment records, lay statements from the Veteran, and VA examination reports dated in June 2013 and March 2016.  

In May 2016, the Veteran stated that his exposure to certain odors during his employment "trigger my sinus headaches" which "make me so sick until I am nauseated.  There are times when I am bedridden or housebound for several days.  I experience headaches everyday.  Not as bad on some days as others but I experience the headaches."  The Veteran further stated that he has never denied having sinus headaches.  

Nonetheless, the Board finds that the preponderance of the evidence has indicated since January 2012 that the Veteran's sinus problems have been noncompensably disabling.  
VA treatment records dated from 2012 to 2016 are negative for sinus-related disability.  These voluminous records provide details regarding the Veteran's other disabilities - both service connected and nonservice connected - but do not discuss sinusitis at all, other than to note normal sinuses.  These records do detail the Veteran's consistent complaints of chronic headaches, and note medication prescribed for the headaches.  But the records do not indicate headaches due to sinus problems, and do not note such symptoms as crusting, purulent discharge, antibiotic treatment, or surgery.      

Moreover, the VA examination reports dated during the appeal period indicate normal sinuses.  The June 2013 VA examiner noted the Veteran's history of a traumatic injury as the result of an assault in the barracks, and subsequent septoplasty in the 1980s to repair a deviated septum.  The examiner noted June 2013 VA x-rays revealing "totally normal" sinuses.  The examiner indicated that the examination revealed a straight nasal septum with normal turbinates.  The examiner found no polyps, drainage, infection, or obstruction.  The examiner found "good surgical correction of the septal deformity and no current findings of post surgical abnormalities[.]"  The examiner also noted "complete resolution" of the injury and deviated septum.  The examiner found no residuals related to the septum injury and its correction, and no clinical or radiologic evidence of acute or chronic sinusitis.  Similarly, the March 2016 VA examiner noncompensable disability.  The examiner noted the Veteran's complaints of congestion, drainage and pressure.  The Veteran reported self treatment with Benadryl.  The Veteran denied the use of antibiotics or being diagnosed as having a sinus infection.  The report indicated that the Veteran reported mild pressure but denied headaches related to the sinuses (which he disputed in his May 2016 lay statement).  On examination, the March 2016 examiner found no obstruction of the nasal passages and mildly erythemic nasal turbinates.  The examiner stated that the "result of this exam was normal findings and without evidence of chronic sinusitis[.]"  Further, the examiner stated that the headaches "are less likely as not due to the ... septoplasty that occurred while in service."  Lastly, the examiner made "[r]eference ... to the opinion provided by the examiner dated June 5, 2013 where the sinusitis condition had resolved."  

In the VA reports, each examiner detailed the Veteran's history of injury during service, and noted the Veteran's complaints.  Further, each examiner indicated a review of the claims file, and indicated an examination and interview of the Veteran.  The findings in each report are of probative value because the examiners demonstrated a familiarity with the Veteran's case and explained their findings.  See Bloom, supra.  

In assessing the claims for increased ratings, the Board has considered the Veteran's lay assertions.  He is competent to report observable symptoms such as pain and discharge from his nose.  See Jandreau, supra.  However, the nature and extent of his disability is beyond his capacity to observe or sense because his disability concerns the internal functioning of his nasal and sinus systems.  The medical evidence provides more insight into the degree of disability, such as the positioning of the surgically repaired septum, the degree of obstruction in the nasals, and the amount of purulent discharge and crusting noted on examination.  For this reason, the medical evidence is more credible here.  See Woehlaert, supra.  Further, the medical findings are more consistent with the record as a whole, in particular the VA treatment records, which are negative for nasal obstruction, purulent discharge, and crusting.  Indeed, the lay evidence pales into insignificance when compared with the far more probative objective record, and the findings by the neutral and informed June 2013 and March 2016 VA examiners.  In weighing the evidence, the Board finds that this medical evidence preponderates against the Veteran's assertions regarding the severity of his nasal and sinus disabilities.  

In sum, the preponderance of the evidence indicates that disability associated with the Veteran's sinusitis and septum repair has resolved.  Evidence dated during the appeal period has indicated the absence of sinusitis, a straight nasal septum, and no blockage in the nasal passages.  Further, the medical evidence has consistently indicated the absence of incapacitating or nonincapacitating episodes, the absence of antibiotic treatment, and the absence of purulent discharge or crusting due to sinusitis.  See 38 C.F.R. § 4.97.   

Finally, the other DCs pertaining to upper respiratory disabilities should not be assigned here because the disability at issue has been rated under a DC addressing deviated septum, and under a general rating formula specifically addressing sinusitis.  Other DCs under 38 C.F.R. § 4.97 address upper respiratory disabilities not at issue here such as larynx, pharynx, and rhinitis disabilities.  See 38 C.F.R. § 4.97, DCs 6515-24.  

The Board has considered assigning a separate disability rating for headaches.  However, to do so would constitute improper pyramiding.  Separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition (i.e. pyramiding).  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, the rating of sinusitis under DC 6513 contemplates sinus headaches - headaches are expressly noted under the general rating formula for sinusitis.  38 C.F.R. § 4.97.  Indeed, the preponderance of the evidence indicates that headaches have been the only symptom associated with the sinus disability.  This conclusion is largely based on VA treatment records, on the negative findings in the VA reports regarding purulent discharge and crusting, and on the Veteran's May 2016 statement.  Accordingly, the Board finds that a separate rating for sinus headaches would compensate overlapping or duplicate symptomatology. 

The preponderance of the evidence is against compensable disability ratings for the sinusitis with headaches and status post-septorhinoplasty due to acquired deviated nasal septum.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for left knee lateral meniscus tear and degenerative arthritis is granted.  

Entitlement to service connection for gastritis is granted.  

Entitlement to service connection for right hip disability is denied.  

Entitlement to service connection for joint pain as manifestations of an undiagnosed or multisymptom illness is denied.  

Entitlement to a compensable disability rating for status post-septorhinoplasty due to acquired deviated nasal septum is denied.  

Entitlement to a compensable disability rating for sinusitis with headaches is denied.  




___________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


